John Harrison plaint, ag* Ensigne Richard Woddee Defendant in an action of the case for that the saide Woddee did injuriously cut down the Fence upon the Land of the saide Harrison claiming interest in the saide Land calling it common Land, pretending Town Order to make the Land common to the damage of the saide Harrison at Least two hundred pounds with other due damages according to Attachm* Dat. January 15*11 1674 . . . the Jury . . . founde for the plaint, two Shillings damage & costs of Court, allowed by the Court twenty Five Shillings & eight pence.
Execucion issued February 8 th 1674.
[See the review of this case, Woody v. Harrison, below, p. 651.]